[Cite as State v. Robinson, 2022-Ohio-3566.]


                                       COURT OF APPEALS
                                   MUSKINGUM COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                 JUDGES:
                                               Hon. W. Scott Gwin, P.J.
         Plaintiff-Appellee                    Hon. William B. Hoffman, J.
                                               Hon. Craig R. Baldwin, J.
 -vs-
                                               Case No. CT2022-0032
 JOSHUA A. ROBINSON

          Defendant-Appellant                  OPINION




 CHARACTER OF PROCEEDINGS:                     Appeal from the Muskingum County
                                               Court of Common Pleas, Case No.
                                               CR2017-0251


 JUDGMENT:                                     Affirmed

 DATE OF JUDGMENT ENTRY:                       October 6, 2022


 APPEARANCES:


 For Plaintiff-Appellee                        For Defendant-Appellant

 RONALD L. WELCH                               JOSHUA A. ROBINSON
 Prosecuting Attorney                          A741913
 Muskingum County, Ohio                        Lebanon Correctional Institution
                                               P.O. Box 56
 TAYLOR P. BENNINGTON                          Lebanon, Ohio 45036
 Assistant Prosecuting Attorney
 Muskingum County, Ohio
 27 North Fifth Street
 P.O. Box 189
 Zanesville, Ohio 43702-0189
Muskingum County, Case No. CT2022-0032                                                           2


Hoffman, J.
       {¶1}      Defendant-appellant Joshua A. Robinson appeals the May 13, 2022

Judgment Entry entered by the Muskingum County Court of Common Pleas, which

denied his petition for post-conviction relief. Plaintiff-appellee is the state of Ohio.

                                    STATEMENT OF THE CASE1

       {¶2}      On July 19, 2017, the Muskingum County Grand Jury indicted Appellant on

one count of felonious assault, in violation of R.C. 2903.11(A)(1), a felony of the second

degree, with a repeat-violent-offender (“RVO”) specification pursuant to R.C. 2941.149.

Appellant appeared before the trial court for arraignment on August 9, 2017, and entered

a plea of not guilty.

       {¶3}      The matter proceeded to trial on February 1, 2018.                 Prior to the

commencement of trial, Appellant waived his right to a jury trial on the RVO specification.

After hearing all of the evidence and deliberating, the jury found Appellant guilty of

felonious assault. Following a bench trial, the trial court found Appellant guilty of the RVO

specification.

       {¶4}      Appellant appeared before the trial court for sentencing on February 14,

2018. The trial court sentenced Appellant to a term of incarceration of eight (8) years on

the felonious assault conviction and a mandatory consecutive term of incarceration of ten

(10) years on the RVO specification for an aggregate sentence of eighteen (18) years.

       {¶5}      Appellant filed a timely Notice of Appeal to this Court, raising the following

assignments of error:




1 A Statement of the Facts underlying Appellant’s convictions and sentence is not necessary for our
disposition of this Appeal.
Muskingum County, Case No. CT2022-0032                                         3


             I. ROBINSON'S CONVICTION IS BASED ON INSUFFICIENT

      EVIDENCE, IN VIOLATION OF THE DUE PROCESS CLAUSE OF THE

      FIFTH AND FOURTEENTH AMENDMENTS TO THE UNITED STATES

      CONSTITUTION AND SECTIONS 1 & 16, ARTICLE I OF THE OHIO

      CONSTITUTION.

             II. ROBINSON'S CONVICTION IS AGAINST THE MANIFEST

      WEIGHT OF THE EVIDENCE IN VIOLATION OF THE DUE PROCESS

      CLAUSE OF THE FIFTH AND FOURTEENTH AMENDMENTS TO THE

      UNITED STATES CONSTITUTION AND SECTIONS 1 & 16, ARTICLE I

      OF THE OHIO CONSTITUTION.

             III. THE TRIAL COURT UNLAWFULLY ORDERED ROBINSON TO

      SERVE CONSECUTIVE SENTENCES, IN VIOLATION OF HIS RIGHTS

      TO DUE PROCESS, GUARANTEED BY SECTION 10, ARTICLE 1 OF

      THE OHIO CONSTITUTION AND THE FIFTH AND FOURTEENTH

      AMENDMENTS TO THE UNITED STATES CONSTITUTION.

             IV. ROBINSON RECEIVED INEFFECTIVE ASSISTANCE OF

      COUNSEL, IN VIOLATION OF THE SIXTH AMENDMENT TO THE

      UNITED STATES CONSTITUTION AND SECTION 10, ARTICLE I OF THE

      OHIO CONSTITUTION.



      {¶6}   This Court affirmed Appellant’s convictions and sentence in State v.

Robinson, 5th Dist. Muskingum No. CT2018-0016, 2018-Ohio-5381, 2018 WL 6921245.

On March 14, 2022, Appellant filed a pro se Request for New Trial, Modify
Muskingum County, Case No. CT2022-0032                                                      4


Verdict/Sentence.     Via Judgment Entry filed March 15, 2022, the trial court denied

Appellant’s motion. On May 12, 2022, Appellant filed a pro se Post-Conviction Relief

Petition. Via Judgment Entry filed May 13, 2022, the trial court denied Appellant’s petition

for post-conviction relief.

       {¶7}   It is from the May 13, 2022 Judgment Entry Appellant appeals, raising as

his sole assignment of error:

                                    ABUSE OF DISCRETION

                                                  I

       {¶8}   Herein, Appellant asserts the trial court abused its discretion “by neglecting

to appropriately consider the Post-Conviction Relief Petition, that was filed, through the

Constitutional Violations of Plain, Prejudicial, Structural and/or Reversible Error.” Brief of

Appellant at 5. Appellant further contends, “Any/All of these Specific, Constitutional

Errors supercede [sic] Harmless Error Analysis, cannot be Time-Barred, nor can res

judicata be claimed . . . nor should it be claimed, due to the Constitutional Deprivation

that Appellant had endured.” Id. Appellant explains “the Trial Court completely neglected

to file Any Findings of Fact and/or Conclusions of Law, as to the Denial of his Post-

Conviction Relief Petition.” Id.

       {¶9}   Petitions for post-conviction relief are governed by R.C. 2953.21(A)(1)(a),

which provides:



              Any person in any of the following categories may file a petition in

       the court that imposed sentence, stating the grounds for relief relied upon,

       and asking the court to vacate or set aside the judgment or sentence or to
Muskingum County, Case No. CT2022-0032                                                        5


       grant other appropriate relief: (i) Any person who has been convicted of a

       criminal offense * * * and who claims that there was such a denial or

       infringement of the person's rights as to render the judgment void or

       voidable under the Ohio Constitution or the Constitution of the United States

       * * *.



       {¶10} “Pursuant to R.C. 2953.21, when a trial court denies a petition for post-

conviction relief without a hearing, the trial court shall make and file findings of fact and

conclusions of law.” State v. Reese, 5th Dist. Muskingum No. CT2017-0017, 2017-Ohio-

4263, ¶ 11. However, a trial court “need not issue findings of fact and conclusions of law

when it dismisses an untimely [post-conviction-relief] petition.” State ex rel. Kimbrough v.

Greene, 98 Ohio St.3d 116, 2002–Ohio–7042, 781 N.E.2d 155. “If a petition for post-

conviction relief is untimely, the trial court [has] no clear duty to issue findings of fact or

conclusions of law.” Reese, supra at ¶ 12, citing Dillon v. Cottrill, 5th Dist. Muskingum

No. CT2014–0053, 2015–Ohio–1785.

       {¶11} R.C. 2953.21(A)(2) provides a petition for postconviction relief “shall be filed

no later than three hundred sixty-five days after the date on which the trial transcript is

filed in the court of appeals in the direct appeal of the judgment of conviction” which is

challenged by the petition.

       {¶12} Here, Appellant pursued his direct appeal in March, 2018. His petition was

filed more than four years later. A trial court has no jurisdiction to hear an untimely petition

for post-conviction relief unless the movant meets the requirements set forth in R.C. §
Muskingum County, Case No. CT2022-0032                                                       6


2953.23(A). State v. Walker, 5th Dist. No. 12-CAA-020010, 2012-Ohio-3095, citing State

v. Demastry, 5th Dist. No. 05CA-14, 2005-Ohio-4962 ¶ 15.

       {¶13} In order for a court to recognize an untimely post-conviction petition, both

of the following requirements must apply:



              (a) Either the petitioner shows that the petitioner was unavoidably

       prevented from discovery of the facts upon which the petitioner must rely to

       present the claim for relief, or, subsequent to the period prescribed in

       division (A)(2) of section 2953.21 of the Revised Code or to the filing of an

       earlier petition, the United States Supreme Court recognized a new federal

       or state right that applies retroactively to persons in the petitioner's situation,

       and the petition asserts a claim based on that right.

              (b) The petitioner shows by clear and convincing evidence that, but

       for constitutional error at trial, no reasonable factfinder would have found

       the petitioner guilty of the offense of which the petitioner was convicted or,

       if the claim challenges a sentence of death that, but for constitutional error

       at the sentencing hearing, no reasonable factfinder would have found the

       petitioner eligible for the death sentence.

              R.C. 2953.23(A)(1).



       {¶14} We find Appellant failed to satisfy the statutory exceptions to the untimely

filing of a petition for post-conviction relief pursuant to R.C. 2953.23(A)(1). A petitioner's

failure to satisfy R.C. 2953.23(A) deprives a trial court of jurisdiction to adjudicate the
Muskingum County, Case No. CT2022-0032                                                   7


merits of an untimely or successive postconviction petition. See, State v. Apanovitch,

155 Ohio St.3d 358, 2018-Ohio-4744, 121 N.E.3d 351, ¶ 36. Because Appellant’s petition

was untimely, we find the trial court was not required make any findings of fact and

conclusions of law. We further find the trial court did not abuse its discretion in denying

Appellant’s petition for post-conviction relief.

       {¶15} Appellant’s sole assignment of error is overruled.

       {¶16} The judgment of the Muskingum County Court of Common Pleas is

affirmed.



By: Hoffman, J.
Gwin, P.J. and
Baldwin, J. concur




                                                   HON. WILLIAM B. HOFFMAN


                                                   HON. W. SCOTT GWIN


                                                   HON. CRAIG R. BALDWIN